—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered May 12, 1998, convicting defendant, after a jury trial, of five counts of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to five consecutive terms of 20 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues concerning the identifications made by the numerous witnesses were properly considered by the trier of facts and there is no basis upon which to disturb its determinations. The extensive identification testimony was corroborated by physical evidence.
The motion court properly denied defendant’s application to controvert the search warrant as untimely (see, CPL 255.20 [1]). The court correctly found that defendant had sufficient information upon which to make such a motion from the inception of the case, and that defendant did not establish good cause for the delay. The record also supports the court’s alternative finding that the motion was without merit.
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Nardelli, Williams and Mazzarelli, JJ.